Citation Nr: 0317826	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer, 
status post prostatectomy, claimed as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1954 to July 1978.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.


REMAND

The veteran seeks entitlement to service connection for 
prostate cancer, status post prostatectomy.

Notwithstanding the efforts undertaken by the RO to 
prepare this case for appellate review, the Board finds 
that a remand is in order.  The Board will remand the 
appellant's case to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West 2002)], as the claim was pending as of 
the date of passage of this law, November 9, 2000.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but 
before administrative or judicial appeal process has 
concluded, version most favorable to claimant should 
apply).  

Recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It 
cannot be said, in this case, that there has been such 
compliance when the RO at no time sent a VCAA letter to 
the appellant notifying him of what was needed to 
substantiate the claim, what his responsibilities were 
with respect to the claim, and whether VA would assist 
him in any manner.  Furthermore, he was not provided 
notice of the VCAA or the implementing regulation.  
Pursuant to authority granted by granted by 38 C.F.R. 
§ 19.9(a)(2), the Board attempted to corrected this 
procedural deficiency by sending the appellant a VCAA 
notification letter in January 2003.  That regulation was 
recently invalidated, in part, by the Federal Circuit.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

For these reasons, the Board is constrained to remand 
this case for compliance with the notice and duty to 
assist provisions contained in this law and to ensure the 
appellant has had full due process of law.  

In remanding the case, the Board notes that in July 1994, 
the veteran was found to have left-sided adenocarcinoma 
of the prostate.  That diagnosis was confirmed by biopsy.  
In October 1994, he underwent a total prostatectomy.  

The veteran contends that his prostate cancer is the 
result of exposure to ionizing radiation when he worked 
on Johnston Island during several periods of temporary 
duty in the late 1960's and early 1970's.  His service 
performance reports show that he was stationed on 
Johnston Island sometime between May 1969 and November 
1970, and a letter of appreciation shows that he was 
there from August 1, 1970, through October 31, 1970.  His 
service performance reports also show that a High 
Altitude Program (HAP) launch took place on September 24, 
1970.  His title was Launch Complex Superintendent, and 
he was deeply involved in all facets of the launch.  He 
maintains that the launch pad was contaminated by 
radiation as the result of a Thor missile which had 
detonated on the launch pad eight years earlier.  He has 
submitted information from the Internet which shows such 
a detonation occurred during Operation Dominic in 1962.

The veteran states that his exposure to radiation was 
confirmed by a dosimeter; however, efforts to obtain the 
results from that dosimeter have met with negative 
results.  In a June 2000 letter, the Department of the 
Air Force reported that even though its radiation 
exposure records date back to 1947, there appeared to 
have been multiple occurrences in the earlier days of 
occupational radiation exposure monitoring when records 
were apparently maintained at the individual unit or base 
level and were never forwarded for enclosure in the Air 
Force's central records.

The veteran's service performance reports and letter of 
appreciation noted above were issued when he was assigned 
to the 25th Aerospace Defense Squadron stationed at 
Vandenberg Air Force Base, California.  Those reports 
further show that the veteran's chain of command included 
the 10 Aerospace Defense Group and the 14th Aerospace 
Force.  There is no evidence on file of any attempt to 
contact the identified units or Vandenberg Air Force Base 
or Johnston Island for records of radiation exposure 
monitoring associated with the veteran's duties on 
Johnston Island.

Accordingly, the case is REMANDED for the following 
actions:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, 
ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  Also notify the appellant 
of what evidence, if any, the veteran 
is to submit and what evidence VA 
will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with 
the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

2.  Contact Vandenberg Air Force 
Base, California, and Johnston Island 
and request copies of the veteran's 
radiation exposure records, dated 
between May 1969 and November 1970.  
Such requests should be directed, but 
not limited, to the Commander of 
Vandenberg Air Force base, as well as 
to the commanders of the 25th 
Aerospace Defense Squadron, 10 
Aerospace Defense Group, and 14th 
Aerospace Force.  Failures to respond 
or negative replies to any request 
must be noted in writing and 
associated with the claims folder.

3.  Upon completion of the above, 
thoroughly review the claims file and 
take all other proper measures to 
ensure full and complete compliance 
with the duty-to-notify and duty-to-
assist provisions of the VCAA that 
are specifically germane to the claim 
on appeal.  Specifically, consider 
whether it is appropriate to refer 
this claim to the Under Secretary for 
Benefits, see 38 C.F.R. § 3.311(c), 
considering the veteran's plausible 
occupational exposure to radiation, 
even if an exact dose cannot be 
obtained.

4.  After allowing the veteran an 
appropriate response period, 
readjudicate the claim.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must include 
citation to 38 C.F.R. § 3.159.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the appellant 
until further notice.  



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).



